Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,460,042.  Although the claims at issue are not identical, they are not patentably distinct from each other because of similarities as highlighted below with independent claim 1 of the instant application vis-à-vis claim 1 of US Patent. No. 10,460,042.

Claim 1 (instant)



Claim 1 (Patent)
A method for populating an expert system knowledgebase with an axiom that represents a business process, the method comprising:
[AltContent: connector]∙

∙
A method for populating a knowledge base of an expert system with a set of rules stored as a directed graph, wherein each rule of the set of rules is stored as a subject node, an object node, a predicate node, and a set of dependencies that connect pairs of the subject node, the object node, and the predicate node, the method comprising:
a processor of a computer system identifying a correspondence between a business process and an axiom,
[AltContent: connector]∙

∙
a processor of a computer system representing a first process of a set of business processes as a first rule of the set of rules
where the axiom comprises a rule identifying how the expert system should respond during natural-language interactions with a user,
[AltContent: connector]∙
[AltContent: connector]
∙
wherein the first process is associated with a natural language interaction between the expert system and a user,
where the axiom comprises a subject, an object, a predicate, and rule relationships among the subject, the object, and the predicate,
[AltContent: connector]∙

∙
wherein the first rule is a rule for assigning meaning to the natural-language interaction as a function of the first business process,
where the business process comprises an input, an output, an action, and process dependencies among the input, the output, and the action,
∙
[AltContent: connector]
∙
wherein the first rule comprises a first subject, a first object, a first predicate, and a first set of rule relationships that each identify a dependency relationship between two of the first subject, the first object, and the first predicate,
where the correspondence identifies the subject as corresponding to the input, the object as corresponding to the output, and the predicate as corresponding to the action, and
[AltContent: connector]∙

∙
wherein  the first process comprises a first input, a first output, a first action, and a first set of process relationships that each identify a dependency relationship between two of the first input, the first output, and the first action,
where the correspondence further identifies a correspondence between each rule relationship and a corresponding process relationship; and
∙

∙
wherein the first subject corresponds to the first input,
the first object corresponds to the first output, and the
first predicate corresponds to the first action,
the processor representing the business process by adding to a directed graph that represents axioms stored in the knowledgebase:
[AltContent: connector]∙
[AltContent: connector]
∙
wherein the first set of rule relationships identify
dependency relationships among the first subject, the
first object, and the first predicate that correspond to
the dependency relationships among the first input,
the first output, and the first action that are identified
by the first set of process relationships,
three nodes that respectively represent the subject, the object, and the predicate, and
∙

∙
wherein the representing the first process comprises adding three nodes to the directed graph that respectively represent the first subject, the first object, and the first predicate, and
a set of edges that each connect one pair of the subject, the object, and the predicate, and that each represent one of the process dependencies between the connected pair.
[AltContent: connector]∙
[AltContent: connector]
∙
wherein the representing the first process further comprises adding a set of dependencies to the directed graph that represent the first set of process relationships.



Per the instant claim 1, recitation of an axiom is equivalent to a first rule in the Patent, and likewise, a business process is equivalent to a first business process (or first process) of the Patent.  Instant claim 1 appears to be a streamlined, broader version of claim 1 of the Patent.  Therefore, instant claim 1 is anticipated by claim 1 of the Patent and subject to nonstatutory double patenting.
Independent claims 9 and 15 of the instant application parallel claims 9 and 16 of the Patent in a similar fashion as described for claim 1 above, thus subject to nonstatutory double patenting.
Dependent claims 2-8, 10-14 and 16-20 of the instant application appear to overlap with dependent claims 2-8, 10-15 and 17-20 of the Patent, thus subject to nonstatutory double patenting.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office Action.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 9 and 15, as highlighted in Figure 2 of the instant Drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125